Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159963
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159963
                                                                    COA: 337735
                                                                    Oakland CC: 2016-259142-FC
  KEVIN THOMAS McCOLLUM,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the May 23, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Parts II, III, and V of the Court of Appeals
  judgment, and REMAND this case to the Oakland Circuit Court, which shall hold an
  evidentiary hearing pursuant to People v Ginther, 390 Mich. 436 (1973). If the trial court
  rules that the defendant was not denied his right to the effective assistance of counsel, the
  trial court shall resentence defendant in accordance with Part IV of the Court of Appeals
  judgment.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2020
           s0128
                                                                               Clerk